EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liqiong Tian, #67756, on 2/4/21.

The application has been amended as follows: 

1. (currently amended) A controller for an audio system, the audio system comprising an audio processor and an amplifier, the controller configured to: receive an amplifier-operating-condition-signal representative of an operating condition of the amplifier; receive a maximum-threshold-value, wherein the maximum-threshold-value is representative of a charge-level of a battery that supplies the audio system; and generate control signaling based on the amplifier-operating-condition-signal and the maximum-threshold-value, wherein the control signaling is configured to set an operating parameter of the audio processor, wherein the audio system further comprises a load, and wherein the controller is further configured to: determine or receive a frequency-dependent impedance function of the load; and generate the control signaling based on the frequency-dependent impedance function of the load, wherein the frequency-dependent impedance function of the load defines one or more low-impedance-frequency-bands and one or more high-impedance-frequency-bands, wherein a low-impedance-frequency-band is defined as a frequency band all impedance values of which are lower than a low-impedance-

16. (currently amended) An audio system comprising: an audio processor; an amplifier; a load, wherein a frequency-dependent impedance function of the load defines one or more low-impedance-frequency-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652